DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019109304560, filed on 09th Oct. 2019.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG (No. CN109065500).


Regarding Claim 1, WANG teaches a polyimide (PI) substrate ([0033], FIG. 1, i.e. polyimide material is coated on the entire area of the glass substrate 1), comprising a first area ([0056], FIG. 3, i.e. cutting area 43) and a plurality of second areas ([0056], FIG. 3, i.e. 2 of “4 display panels 45”); 
wherein the second areas are spaced apart from each other (FIG. 3, i.e. as shown by the figure(s)) in the first area, and the PI substrate (i.e. please see above citation(s)) comprises a glass substrate ([0056], FIG. 3, i.e. glass substrate 1) and a plurality of PI layers ([0056], FIG. 3, i.e. polyimide material on the four coating areas of the glass substrate 1) disposed on the glass substrate; and
wherein the PI layers (i.e. please see above citation(s)) are only correspondingly disposed with respect to the second areas ([0056], FIG. 3, i.e. 2 of “4 display panels 45”), so that the PI layers on the glass substrate (i.e. please see above citation(s)) are spaced apart from each other (FIG. 3, i.e. as shown by the figure(s)).

Regarding Claim 2, WANG teaches the PI substrate of claim 1, wherein the second areas (i.e. please see above citation(s)) are arranged in an array ([0054], FIG. 3, i.e. rows and columns) in the first area (i.e. please see above citation(s)), and the PI layers are correspondingly arranged in an array ([0054], FIG. 3, i.e. rows and columns) on the glass substrate (i.e. please see above citation(s)).

Regarding Claim 3, WANG teaches the PI substrate of claim 1, wherein distances between the PI layers on two adjacent second areas range from 100µm to 500µm ([0053], FIG. 3, i.e. width of the cut area is at least 200 μm; [0056], FIG. 3, i.e. cutting area is greater than 200µm).

Regarding Claim 4, WANG teaches the PI substrate of claim 3, wherein vertical distances ([0056], FIG. 3, i.e. cutting area 43) between the PI layers on the two adjacent second areas range from 100µm to 500µm ([0053], FIG. 3, i.e. width of the cut area is at least 200 μm; [0056], FIG. 3, i.e. cutting area is greater than 200µm).

Regarding Claim 5, WANG teaches the PI substrate of claim 3, wherein horizontal distances ([0056], FIG. 3, i.e. cutting area 43) between the PI layers on the two adjacent second areas range from 100µm to 500µm ([0053], FIG. 3, i.e. width of the cut area is at least 200 μm; [0056], FIG. 3, i.e. cutting area is greater than 200µm).

Regarding Claim 6, the PI substrate of claim 1, wherein the PI substrate further comprises a plurality of third areas ([0056], FIG. 3, i.e. another 2 of “4 display panels 45”) disposed in the first area and spaced apart from (FIG. 3, i.e. as shown by the figure(s)) the second areas; and
wherein the plurality of PI layers (i.e. please see above citation(s)) are correspondingly disposed on ([0056], FIG. 3, i.e. 2 of “4 display panels 45”) the glass substrate in the third areas (i.e. please see above citation(s)).

Regarding Claim 7, WANG teaches the PI substrate of claim 6, wherein the PI layers on the second areas (i.e. please see above citation(s)) are configured to manufacture a display panel ([0056], FIG. 3, i.e. manufacturing a display panel), and the PI layers on the third areas (i.e. please see above citation(s)) are configured to manufacture a component functional layer ([0056], FIG. 3, i.e. OLED display device layer) for performing a display panel assembly test ([0056], FIG. 3, i.e. defect range).

Regarding Claim 8, WANG teaches a method of manufacturing ([0056], FIG. 3, i.e. manufacturing a display panel) the PI substrate ([0033], FIG. 1, i.e. polyimide material is coated on the entire area of the glass substrate 1) of claim 1, comprising following steps:
Step 1: providing the glass substrate (i.e. please see above citation(s)) having the first area ([0056], FIG. 3, i.e. cutting area 43) and the plurality of second areas ([0056], FIG. 3, i.e. 2 of “4 display panels 45”), wherein the second areas are spaced apart from each other (FIG. 3, i.e. as shown by the figure(s)) in the first area, and then forming an entire PI layer ([0033], FIG. 1, i.e. polyimide material is coated on the entire area) on the glass substrate (i.e. please see above citation(s)); and
Step 2: patterning the PI layer (i.e. please see above citation(s)) by using a photomask ([0056], FIG. 3, i.e. electronic printing process) so that the PI layer only remains on the second areas after being exposed, developed, and etched ([0056], FIG. 3, i.e. display panel 45 can be obtained).

Regarding Claim 9, WANG teaches the method of claim 8, wherein in the Step 2, the photomask comprises a main body ([0056], FIG. 3, i.e. OLED display device layer), a plurality of shading areas ([0056], FIG. 3, i.e. 2 of “4 display panels 45”) are disposed on the main body and are spaced from each other (FIG. 3, i.e. as shown by the figure(s)), a plurality of light transmittance areas ([0056], FIG. 3, i.e. glass … cutting area 43) are disposed between the shading areas, and the shading areas correspond to the second areas on the glass substrate (i.e. please see above citation(s)).

Regarding Claim 10, WANG teaches the method of claim 9, wherein distances between the shading areas range from 100µm to 500µm ([0053], FIG. 3, i.e. width of the cut area is at least 200 μm; [0056], FIG. 3, i.e. cutting area is greater than 200µm).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628